Citation Nr: 0717616	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-11 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a disability of the 
lower extremities (claimed as circulatory problems).

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran presented testimony at a Board hearing in July 2005.  
This matter was remanded in November 2005 for further 
development.  


FINDINGS OF FACT

1.  A disability of the lower extremities was not manifested 
during the veteran's active duty service or for many years 
after service, nor is disability of the lower extremities 
otherwise related to service.  

2.  The veteran did not engage in combat with the enemy.

3. The veteran's claimed non-combat inservice stressors have 
not been verified.

4. Any current diagnosis of PTSD is not based on a verified 
stressor.

5.  PTSD was not manifested during the veteran's active duty 
or for many years thereafter, nor is it related to such 
service.



CONCLUSIONS OF LAW

1.  A disability of the lower extremities was not incurred in 
or aggravated by the veteran's active duty service, nor may 
it be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  PTSD was not incurred in or aggravated by the veteran's 
active duty service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 4.125 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
her claims for service connection in June 2000 (prior to the 
enactment of the VCAA).  A rating decision was issued in May 
2002.  In June 2003, a VCAA letter was issued to the 
appellant.  This letter effectively notified the appellant of 
what information and evidence is needed to substantiate her 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in her possession that pertains to the claims.  
Another VCAA letter was furnished to the veteran in April 
2005.  The claims came before the Board in November 2005 and 
were remanded for further development.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the June 2003 and April 2005 notices fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims for service connection, but there had 
been no notice of the method by which the VA determines 
disability ratings and effective dates.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in June 2003 in which it advised the 
appellant of what information and evidence is needed to 
substantiate her claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in her possession that 
pertains to the claims.  The Board notes that the RO provided 
the veteran with a March 2006 correspondence that fully 
complied with Dingess/Hartman.  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against the claims for service connection, any questions as 
to the appropriate disability ratings and effective dates to 
be assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records and 
service personnel records are on file, as are post-service 
private and VA medical records.  With regard to the lower 
extremity issue, a VA examination was conducted and an 
etiology opinion obtained.  With regard to the PTSD issue, 
the record as it stands already includes sufficient competent 
evidence to decide that issue.   There is no indication of 
relevant, outstanding records which would support the 
appellant's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(1)-(3).  For all the foregoing reasons, the Board 
concludes that VA's duties to the appellant have been 
fulfilled with respect to the issues on appeal.

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychiatric disabilities (psychoses), are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Lower extremities

The service medical records show that the veteran complained 
of left foot pain in June 1968.  It was believed that the 
cause of the pain was improperly fitted shoes.  There is no 
indication of any continuous treatment in service or of any 
chronic disability.  In June 1969, the veteran complained of 
a possible infection in her right foot.  She was found to 
have local cellulitis of the right dorsum of foot.  She was 
prescribed Phisohex and soaks.  She was placed on light duty 
for 24 hours.  There are no further in service treatment 
records for either foot condition.  

The first post service evidence of leg edema is a VA 
outpatient treatment report dated June 2000.  She complained 
of bilateral leg edema of two years duration.  She was 
advised to keep her leg elevated.  

The veteran underwent a VA examination in April 2006.  The 
examiner reviewed the veteran's claims file and noted her 
treatment for foot pain in service.  The veteran complained 
of persistent swelling, aching, fatigue, and tingling in both 
legs.  She also complained of pain in her right leg.  She 
stated that she had varicose veins or post-phlebitic 
syndrome.  She denied the presence of ulceration and 
discoloration.  She stated that she wears compression hosiery 
every day (thigh HI); but it is only somewhat helpful in 
relieving her symptoms.  She reported occasional bruising to 
the medial aspect of the left thigh (etiology unknown).  

Upon examination, the examiner noted boardlike edema in the 
veteran's right leg.  There was no stasis pigmentation or 
eczema.  There were medial posterior right calf varicose 
veins with 15 cm. by 14 cm. area of raised soft palpable 
large varicose veins with few superficial varicosities.  
There was no ulceration.  There were fine superficial 
varicosities on the medial left lower thigh.  They were not 
palpable.  The examiner noted trace pretibial edema 
bilaterally with 1+ soft edema to the medial and lateral 
aspect of both ankles.  There was no discoloration; but the 
skin was dry and flaky.  Pedal pulses were palpable in 
dependent and supine position.  There was normal capillary 
refill in fewer than three seconds.  It was difficult to 
palpate post tibial pulses due to edema interference.  The 
soles of both feet were unremarkable.  The right mid calf 
measured 46.5 cm. compared to the left mid calf which 
measured 45.5 cm.  Both feet and lower extremities were warm 
throughout.  There was no neurological deficit of the lower 
extremities.  

The examiner diagnosed the veteran with edema to the ankles 
and trace pretibial regions with varicose veins prominent to 
right medial-posterior region of the calf.  He opined that 
that the veteran's current edema and leg complaints are not 
likely related to the foot problems addressed in the active 
duty military records.  His rationale was that the veteran's 
in serve complaints were either localized skin irritation, or 
pain due to improperly fitted shoes.  There were no 
vascular/circulation problems or edema noted in service.  He 
also noted that the veteran is approximately 120 pounds 
heavier now than she was while in the military.  This weight 
increase certainly impacts the discomfort, edema, worsening 
of varicose veins, and leg fatigue.    

The Board acknowledges that the veteran's service medical 
records reflect pain in the left foot due to improperly 
fitted shoes in June 1968; and a localized skin condition on 
her right foot in June 1969. However, the Board finds that 
these isolated complaints do not provide evidence of a 
chronic condition; and, as the April 2006 examiner noted, 
none of the service medical records show edema, or any 
findings attributed to a circulatory disability.  

The lack of any post-service medical records until June 2000 
is also probative to the issue of chronic disability.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, the fact that the June 2000 treatment record 
reflects that the veteran complained of edema of two years 
duration also weighs against the finding of a chronic 
disability.  Finally, the only competent medical opinion 
addressing the probability that the veteran's current lower 
leg disability is related to service, weighs against such a 
finding.     

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a disability of the lower 
extremities (claimed as circulatory problems) must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).



PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
A diagnosis of PTSD which is based on an examination which 
relied upon an unverified history is inadequate.  See West v. 
Brown, 7 Vet. App. 70, 77-78 (1994).

Initially, the Board notes that there is no evidence in the 
record that the veteran served in combat nor is the veteran 
claiming that she served in combat or that her PTSD is 
related to combat.  Rather the veteran's principal claimed 
stressor is that she was sexually assaulted during her period 
of active duty.  Specifically, the veteran is claiming that 
while she underwent a medical examination for back pain, 
several doctors (and a nurse) were present for a vaginal 
examination.  She protested and said that she couldn't do it; 
but was told that she had to have the examination.  She 
claims that it was a very violent examination, with one 
doctor punching her in the vagina.  Another claimed stressor 
involved an examination in which she complained of leg pain.  
She was asked to pull down her pants and stand there for 15 
minutes while the doctor talked on the phone and laughed.  
Then the doctor allegedly told her that there was nothing 
wrong with her legs.    

As it is not shown that the veteran engaged in combat, her 
unsupported assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, her alleged service stressor must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet.App. 
128 (1997); Doran v. Brown, 6 Vet.App. 283 (1994).  The 
regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet.App. 163 (1996).

Further, the Court has noted that in claims for service 
connection for PTSD based on personal assault, VA has 
established special procedures for evidentiary development.  
Patton v. West, 12 Vet.App. 272, 277 (1999).  These 
procedures, which became effective in February 1996, take 
into account the fact that since personal assault is an 
extremely sensitive issue, many incidents of personal assault 
are not officially reported, and victims of this type of in- 
service trauma may find it difficult to produce evidence to 
support the occurrence of the stressor.  These procedures 
thus acknowledge the difficulty claimants face in 
establishing the occurrence of the stressor through standard 
evidence, and the need for development of alternate sources 
of evidence.  See VA Adjudication Procedure Manual M21-1 
(hereinafter M21-1), Part III, paragraph 5.14c (Feb. 20, 
1996) (substantially enlarging on the former Manual M21-1, 
Part III, paragraph 7.47c(2) (Oct. 11, 1995)).  Alternate 
sources that may provide credible evidence of an in-service 
personal assault include medical or counseling treatment 
records following the incident, military or civilian police 
reports, reports from crisis intervention or other emergency 
centers, statements from confidants or family, copies of 
diaries or journals, or behavior changes documented or 
observed at the time of the incident, such as obsessive 
behavior at the time of the incident, pregnancy tests, 
increased interest in test for sexually transmitted diseases, 
termination of primary relationships, or alcohol and drug 
abuse.  Evidence that documents any such behavioral changes 
may require interpretation by a VA neuropsychiatric physician 
to determine whether such evidence bears a relationship to 
the medical diagnoses. See M21-1, Part III, para. 5.14(c)(9).

Furthermore, these provisions recognize that the standard 
PTSD stressor letter may be inappropriate for this type of 
PTSD claim, and thus state that if the claimed stressful 
incident is a personal assault, a stressor development letter 
specifically tailored for personal assault cases should be 
sent to such veterans. See M21-1, Part III, para. 5.14(c)(6).

In addition, the Court in Patton stated that in two places 
M21-1, Part III, para. 5.14(c)(3) and (9), appeared 
improperly to require that the existence of an in-service 
stressor be shown by "the preponderance of the evidence" and 
held that any such requirement was inconsistent with the 
benefit of the doubt doctrine found in 38 U.S.C. § 5107(b).  
Therefore, the evidence need only be in relative equipoise to 
prevail on the question of the existence of the stressor.

Finally, effective March 7, 2002, VA amended the regulations 
concerning the evidence necessary to establish the occurrence 
of a stressor in claims for service connection for PTSD 
resulting from personal assault.  These new regulations 
partially divided and expanded 38 C.F.R. § 3.304(f), and 
require that VA not deny such claims without: (1) first 
advising claimants that evidence from sources other than a 
claimant's service medical records, including evidence of 
behavior changes, may constitute supporting evidence of the 
stressor; and (2) allowing him or her the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  38 C.F.R. § 3.304(f)(3).

Specifically, this regulation provides the following 
guidance: If a post-traumatic stress disorder claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post- traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).  
The record shows that the veteran was advised of these 
provisions in the veteran's May 2002 RO rating decision, 
February 2005 statement of the case, April 2005 VCAA notice, 
and November 2005 Board Remand.  She was furnished a personal 
assault questionnaire and returned that document in July 
2000.  The Board finds that the veteran has been fully 
informed of the provisions required by regulation in personal 
assault PTSD claims.  

The veteran claimed in an August 2001 communication that she 
was hospitalized for severe back pain in 1970.  It was during 
this hospitalization that the alleged "violent" examination 
occurred.  However, the service medical records reflect that 
the veteran complained of back pain in May 1969.  There is no 
indication that the veteran was hospitalized at that time.  
Instead, she was hospitalized in September 1969 for abdominal 
pain.  Her admission diagnosis was an ovarian cyst.  A 
September 2, 1969 clinical record reflects that the examiner 
felt that a large component of the pain (if not all) was 
psychosomatic.  The September 5, 1969 hospital report notes 
that the veteran was seen at sick call in late August with 
stomach cramps and referred to the gynecologist.  The 
examination on admission showed abnormal findings of diffuse, 
abdominal tenderness.  There was no rebound tenderness; no 
real guarding; and no peritoneal irritation.  The pelvic 
examination was essentially normal.  The ovaries were 
palpable and not enlarged bilaterally.  The veteran was 
placed on bed rest.  She remained afebrile over the next four 
to five days.  A medical consultation was obtained with 
minimal findings.  An upper GI series, small bowel series, 
serum amylase, and serum lipase were ordered and all were 
normal.  A neuropsychiatric consult was obtained and it was 
felt that the veteran needed further neuropsychiatric 
evaluations.  The veteran was discharged to duty.  The 
etiology of her abdominal pain remained unknown.  

An inservice neuropsychiatric consultation report is to the 
effect that the veteran was immature psychologically.  It was 
reported that she was dissatisfied with her work duties and 
was also in love.  

The first post service medical evidence of any psychiatric 
disabilities (and the first mention of an alleged sexual 
assault in the military) is a VA outpatient report dated 
March 2001 (over 30 years after service).  The veteran was 
very tearful; and she looked depressed.  She was diagnosed 
with depression.  

She was first diagnosed with PTSD in May 2001.  She reported 
multiple and consecutive pelvic examinations by six or seven 
male doctors while being screened for gall bladder pain.  She 
reported that she tried to leave the examination by getting 
off the examination table.  The trauma reportedly occurred in 
the presence of one female nurse. The veteran stated that she 
blocked out the memory for 30 years; was discharged; and 
resumed her normal life.  However, she recently began to 
experience intrusive memories and recollections of events, 
insomnia, depression, avoidance symptoms, nightmares, and 
social isolation.  

A December 2002 VA outpatient treatment report reflects that 
after the veteran was discharged from service, she and her 
husband moved to his next service station in California.  The 
veteran reported that the marriage stayed intact for about 
one year before they separated.  She reported that her 
husband wanted to go out partying a lot, and she found 
herself unable to keep up with all of it.  This led to anger 
and irritability.  She claimed that on one occasion, her 
husband hit her after he had been drinking too much.  The 
veteran moved out after the incident and her husband tried to 
get her to come back.  However, she was too overwhelmed and 
frightened.  She remained in California; worked for the 
government; finished a two year degree in 1972; and then 
moved back to Illinois.

The veteran reportedly met her second husband in Illinois and 
had two children (in 1982 and 1985).  The veteran had to quit 
work in order to take care of her children.  She soon felt 
depressed; and she attributed the depression to the lack of 
sunshine and the long winters in Illinois.  She was 
eventually divorced from her second husband in 1990.    

The veteran submitted two lay statements received in April 
2006.  Her sister J.D. stated that she went to live with the 
veteran in 1972.  She stated that the veteran, who had been 
an open and joyful person, was now depressed and would 
frequently cry all night long. She believed the veteran might 
have been drinking or abusing drugs.  The veteran's other 
sister (M.A.H.) stated that the veteran moved back home in 
1985.  Shortly thereafter, the family noticed something 
different about her.  She would not show up at family 
gatherings and it seemed that she was not the same person 
that left for the Navy.  

The Board notes that these lay statements reflect depression 
in 1972 (shortly after the veteran separated from her first 
husband, after having been hit) and 1985 (the year she left 
her second husband to go to New Orleans).  
 
The Board and the RO have reviewed the claims file, including 
service personnel records, for behavior changes around the 
time of the alleged incidents without success.  There was no 
evidence of any requests for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  To the contrary, the veteran's 
performance record reflects that she had no marks below 3.0 
during her entire enlistment period.  There is nothing in the 
service personnel records to suggest any changes in behavior.

The veteran has detailed the particulars of her claimed 
inservice stressors, but there is simply verification of the 
alleged in-service incidents.  Service personnel records and 
service medical records do not document any evidence that the 
veteran reported that she was personally assaulted during her 
active military service.  There is no evidence of inservice 
behavioral changes suggestive of any assault.  Under the 
circumstances, the Board concludes that the veteran's claimed 
in-service sexual assault stressors may not be accepted as 
fact.  Accordingly, any diagnosis of PTSD lacks probative 
value and is insufficient to support an award of service 
connection for PTSD.  Without a diagnosis of PTSD based on a 
verified stressor, service connection for that disorder may 
not be granted.  Cohen, supra.

The Board again acknowledges that trained military medical 
personnel were of the opinion that the veteran's inservice 
physical complaints may have had a psychological element.  
She was referred for neuropsychiatric consultation, but there 
is nothing in the service medical records to suggest that any 
acquired psychiatric disability was manifested during 
service.  The consultation revealed some emotional problems 
related to work dissatisfaction and being in love with her 
boyfriend.  The veteran did not report any sexual assault to 
the neuropsychiatric examiner, and the examiner did not 
attribute any emotional problems to trauma of any sort.  
There was no diagnosis of acquired psychiatric disability 
during service or for a number of years after service. 

The Board acknowledges the veteran's assertions regarding the 
etiology of her psychiatric disorders.  However, the 
veteran's statements alone are insufficient to support a 
grant of service connection.  It is undisputed that a lay 
person is competent to offer evidence as to facts within his 
personal knowledge, such as the occurrence of an in-service 
injury, or symptoms.  However, without the appropriate 
medical training or expertise, a lay person is not competent 
to render an opinion on a medical matter, such as, in this 
case, the etiology of the veteran's psychiatric disabilities.  
See Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  
Hence, any lay assertions in this regard have no probative 
value.

Therefore, the preponderance of the evidence is against a 
finding that any present PTSD is related to the veteran's 
active duty service.  Thus, as a preponderance of the 
evidence is against the claim for service connection, the 
benefit of the doubt doctrine is not applicable. 38 U.S.C.A. 
§ 5107.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


